                     Case 1:16-cv-02772-RA-RWL Document 124-1 Filed 04/12/21 Page 1 of 1
                           Villalta v. JS Barkats P.L.L.C. , Dkt. No. 16-cv-2772-RA-RWL
                                 Exhibit 1 - Revised Lost Wages Damages Summary

Start Date End Date # of Weeks Barkats Pay                        Current Pay (if any)    Lost Wages
 10/31/2014 8/16/2015                41.3    $576.92                      $1,770.00 total           $22,048.68
  8/17/2015 10/16/2015                8.6    $576.92                             $420.00             $1,345.05
 10/17/2015 1/15/2016                12.9    $576.92                                $0.00            $7,417.58
  1/16/2016 4/15/2016                12.9    $576.92                             $490.00             $1,117.58
  4/16/2016 6/25/2016                10.0    $576.92                                $0.00            $5,769.23
  6/26/2016 4/20/2018                94.7    $576.92                             $720.00           -$13,551.43
  4/21/2018 8/15/2018                16.6    $576.92                                $0.00                $0.00
  8/16/2018 10/9/2018                 7.7    $576.92                             $960.00            -$2,955.16
 10/10/2018 10/31/2018                3.0    $576.92                                $0.00            $1,730.77
      Midpoint Date           10/30/2016    Today                 Total Lost Wages                  $22,922.31
           Interest Calculation           4/12/2021               With Interest Owed                $24,352.84
        Lost Wages           $22,922.31                           Emotional Harm                 $1,000,000.00
    Number of Days                1624.5                          Punitive Damages               $2,000,000.00
       Interest Rate             1.014%                           Attorneys' Fees*                $128,056.74
Average Interest Per Day           $0.64                          Costs                              $2,312.24

  Simple Interest Owed             $1,034.56                      Total Award Sought:                     $3,177,644.13
   Compound Interest
          Owed                     $1,430.54
 Interest Owed Per Day                 $0.88

*: Plaintiff reserves the right to revise her attorneys' fees award request prior to the entry of final judgment based on
her increased lodestar from the date of submission of her this letter until the Court's final ruling on same.
